              Case 2:19-cr-00152-JAD-NJK Document 107 Filed 09/21/21 Page 1 of 3




 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5
 6       UNITED STATES OF AMERICA,                          Case No.: 2:19-cr-00152-JAD-NJK
 7                            Plaintiff,                                  ORDER
 8       v.                                                          (Docket No. 106)
 9       GERARDO ZARATE,
10                            Defendant.
11            Pending before the Court is an amended stipulation to modify Defendant Gerardo Zarate’s
12 pretrial conditions to allow him to travel to Mexico to visit his mother in the hospital. Docket No.
13 106. The Court denied the parties’ original stipulation due to the parties’ failure to include
14 specifics regarding Defendant’s travel. Docket Nos. 104, 105. The amended stipulation continues
15 to lack detail. Additionally, the Court is troubled by the parties’ decision to file this stipulation
16 one day prior to the day that Defendant wants to travel by air. See Docket No. 104 (stipulation to
17 modify conditions, filed September 20, 2021, at 1:36 p.m.); Docket No. 106 (amended stipulation,
18 filed September 20, 2021, at 4:22 p.m.).
19            On May 17, 2019, a complaint was filed charging Defendant with conspiracy to distribute
20 a controlled substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1), and
21 (b)(1)(A)(viii); and possession of a controlled substance with intent to distribute, in violation of
22 Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A)(viii). Docket No. 1. On the same
23 date, Defendant appeared before the Court for his initial appearance.           Docket No. 4.     At
24 Defendant’s request, the Court continued his detention hearing to May 21, 2019. Id. On May 21,
25 2019, the Court ordered Defendant released pending trial on a personal recognizance bond with
26 certain conditions, including a condition that his travel is restricted to Clark County, Nevada. 1
27   1
          This condition was later modified to allow Defendant to visit his wife, who is in custody
28 in Nye County, Nevada. Docket No. 39.

                                                     1
           Case 2:19-cr-00152-JAD-NJK Document 107 Filed 09/21/21 Page 2 of 3




 1 Docket Nos. 15, 16. On June 18, 2019, a federal grand jury sitting in Las Vegas, Nevada, issued
 2 an indictment charging Defendant with certain controlled substance violations. See Docket No.
 3 22.
 4         Defendant asks the Court, for a third time, to modify the conditions of his pretrial release
 5 to allow him to travel to Buena Vista, Michoacán, Mexico to visit his ailing mother – this time
 6 from September 21, 2021, to October 12, 2021. Docket No. 106. Defendant submits that his
 7 mother is hospitalized and “not expected to live.” Id. at 1. Defendant further submits that he plans
 8 to travel to Mexico via air and stay at his mother’s home. Id. Defendant fails to submit whether
 9 he has already booked the air travel and if so, when. Further, Defendant fails to submit details of
10 the air travel, i.e., the airline, flight numbers, or times. Additionally, Defendant fails to give any
11 detail regarding who, if anyone, will travel with Defendant, who else is at the location where he
12 plans to stay, with whom he will meet while he is in Mexico, etc.
13         Pursuant to Title 18, United States Code, Section 3142(c)(3), the Court may amend its
14 release order at any time. The Court notes that Defendant’s Pretrial Services Officer does not
15 object to his request for travel and that the United States agreed to the travel request.
16         Accordingly, the Court GRANTS in part the parties’ stipulation to modify conditions to
17 allow for travel outside Nevada. 2 Docket No. 106.          The Court modifies Defendant’s travel
18 condition to allow him to travel from Las Vegas to Michoacán, Mexico, from September 21, 2021,
19 through October 12, 2021. During that time, Defendant must comply with all conditions of release
20 and must check in with his Pretrial Services officer at least one time per day.
21         No later than 10:00 a.m. on September 21, 2021, Defendant must provide his entire
22 itinerary, including travel dates and times, all information regarding the air travel, where he will
23 stay, where he will go, and with whom he will travel, stay, and meet while he is outside the District
24 of Nevada, to his Pretrial Services Officer. Further, no later than 10:00 a.m. on September 21,
25 2021, Defendant must file notice on the docket that he has provided this information to his Pretrial
26
     2
27 request The  Court expects better practice from attorneys who appear before it and is granting this
            solely due to the emergency with Defendant’s mother. In the future, the Court will not
28 grant a request that lacks detail or is filed so close in time to requested travel.

                                                      2
          Case 2:19-cr-00152-JAD-NJK Document 107 Filed 09/21/21 Page 3 of 3




 1 Services Officer. If Defendant fails to comply in full with this requirement, the Court will sua
 2 sponte reconsider this order and deny Defendant’s request for modification.
 3         IT IS SO ORDERED.
 4         DATED: September 21, 2021.
 5
 6                                             NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
